Citation Nr: 1806969	
Decision Date: 02/02/18    Archive Date: 02/14/18

DOCKET NO.  13-23 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for chronic fatigue syndrome (CFS).

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel





INTRODUCTION

The Veteran served on active duty from September 1989 to May 1993.

This case comes before the Board of Veterans' Appeals (the Board) from December 2010 and March 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire.

The Veteran had a hearing before a decision review officer (DRO) at the Manchester RO in August 2012.  A transcript of the hearing is of record.

The Board remanded this matter in April 2015.  The Board also referred to the agency of original jurisdiction (AOJ) the issue of entitlement to an increased rating for Gulf War syndrome.

A rating decision of April 2016 granted service connection for fibromyalgia (previously rated as Gulf War syndrome) with an evaluation of 40 percent and an effective date of August 29, 2012.  The Veteran did not file a notice of disagreement.


FINDINGS OF FACT

1.  A chronic fatigue syndrome disability is not shown at any time since the Veteran's claim was filed; the Veteran's musculoskeletal pain, daily fatigue, sleep disturbance, and neuropsychologic symptoms are manifestations of the service-connected disorders of posttraumatic stress disorder (PTSD) and fibromyalgia, and do not themselves represent a disability.

2.  The Veteran does not have a right ear hearing loss disability for VA purposes.




CONCLUSIONS OF LAW

1.  Chronic fatigue syndrome was not incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1117, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2017).

2.  A right ear hearing loss disability was not incurred in or aggravated by active service, and an organic disease of the nervous system may not be presumed to have been incurred.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

VCAA notice was sent to the Veteran by letters of March 2010 and January 2011.  The evidence of record includes service treatment records, VA treatment records, private treatment records, statements of the Veteran, and lay statements.  The Veteran has identified no outstanding evidence that could be obtained to substantiate the claim, and the Board is unaware of any such outstanding evidence.  The Veteran underwent VA examinations in November 2010 and September 2015.  The examination reports are adequate for adjudicatory purposes.  See 38 C.F.R. § 3.159(c)(4) (2017); Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not raised any issue with respect to the duties to notify and assist.  The Board is not required to search the record to address procedural arguments that a claimant has not raised.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) (applying Scott to the duty to assist).

The agency of original jurisdiction substantially complied with the Board's remand order of April 2015.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Criteria of Service Connection

Service connection will be granted for a current disability that resulted from an injury or disease incurred in or aggravated by active military service.  See 38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Establishing service connection generally requires (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2017).

Service connection may be granted on a secondary basis for disability which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2017).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service-connected.  See 38 C.F.R. § 3.310(b) (2017).

For certain chronic disorders, including arthritis and organic diseases of the nervous system, shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 C.F.R. § 3.303(b) (2017).  When the fact of chronicity in service or the presumptive period is not adequately supported, service connection may established by a continuity of symptomatology of a listed chronic disease.  See 38 C.F.R. § 3.303(b) (2017).  Sensorineural hearing loss is an "organic disease of the nervous system" within the meaning of § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In the case of any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of in-service occurrence or aggravation if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2016).  The latter presumption does not address the issue of a causal relationship between a current disability and service.  See Caluza v. Brown, 7 Vet. App. 498, 507 (1995).

Service connection may be granted to a Persian Gulf veteran who exhibits objective indications of chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms (such as those listed in paragraph (b) of 38 C.F.R. § 3.317) which became manifest either during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and the symptomatology by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  See 38 U.S.C. § 1117 (2012); 38 C.F.R. § 3.317 (2017); Neumann v. West, 14 Vet. App. 12, 22 (2000), vacated on other grounds, 14 Vet. App. 304 (2001) (per curiam order); Gutierrez v. Principi, 19 Vet. App. 1 (2004).  A Persian Gulf veteran is a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 C.F.R. § 3.317(e) (2017).

A qualifying chronic disability means a chronic disability resulting from: an undiagnosed illness; a medically unexplained chronic multisymptom illness that is defined by a cluster of symptoms, such as chronic fatigue syndrome; fibromyalgia; functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  See 38 C.F.R. § 3.317(2) (2017).

Notwithstanding the presumptions relating to service connection, a claimant can establish service connection for a disability based upon adequate evidence of actual causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection for impaired hearing shall be established only when hearing status, as determined by audiometric testing, meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels in decibels over a range of frequencies in Hertz.  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  Impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2017).

Decisions of the Board shall be based on the entire record and applicable provisions of law and regulation.  See 38 U.S.C. § 7104 (a) (2012).  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Reasonable doubt concerning any issue material to the determination of a matter will be resolved in a claimant's favor.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Chronic Fatigue Syndrome

The Veteran is a Persian Gulf War veteran and received the Bronze Star with V Device.  See Form DD 214.  In February 2010, the Veteran filed a service-connection claim for "Gulf War syndrome, also referred to as chronic fatigue syndrome, or fibromyalgia."  A rating decision of March 2011 denied service connection for chronic fatigue syndrome.  Service connection has been granted for Gulf War syndrome (see December 2010 rating decision) and fibromyalgia (see April 2016 rating decision).

In November 2010, the Veteran underwent a VA Gulf War guidelines examination.  The Veteran reported chronic daily fatigue, memory problems, joint pain, and aching.  The examiner characterized the Veteran's joint and muscle symptoms as attributable to a medically unexplained chronic multi-system [sic] illness.  The examiner did not find the Veteran to have a clear diagnosis of chronic fatigue syndrome.  The Veteran's fatigue was attributed to nonservice-connected sleep apnea and possibly to nonservice-connected diabetes mellitus.

The Veteran underwent VA examination in November 2015.  The Veteran was found to have widespread pain on both sides of the body that is largely soft-tissue related and does not appear related to any specific joint pathology or any other specifically diagnosable musculoskeletal condition.  There was no indication of the development of any specific type of arthritis or other diagnosis to explain the Veteran's pain over the years since military service and while under medical care.  The multiple tender points upon examination were considered to be consistent with fibromyalgia.

The VA examiner concluded, based on the examination and a review of all available medical evidence, that the Veteran does not likely have chronic fatigue syndrome as a separate diagnosis.  It was noted that the Veteran is already service connected for Gulf War illness, based primarily on widespread musculoskeletal pain, and the results of the examination were consistent with a current diagnosis of fibromyalgia as the likely evolution and progression of the Veteran's previously diagnosed non-specific Gulf War illness.

The examiner noted that the onset of symptoms was not acute, that the Veteran's daily fatigue may be worse after exercise and does not last for 24 hours, and that the Veteran perceives his decrease in activity level to be due in major part to his musculoskeletal pains and not necessarily all from fatigue.  The Veteran has not had fevers, non-exudative pharyngitis, tender lymph nodes, or migratory joint pains.  The examiner reasoned that fatigue commonly accompanies both PTSD and fibromyalgia and that the Veteran's chronic fatigue is therefore most likely a manifestation of combined effects of his service connected PTSD and fibromyalgia and not a separate diagnosable condition.  Furthermore, the Veteran's symptoms of sleep disturbance and neuropsychologic symptoms were determined to be likely explained by, and due to, his PTSD and fibromyalgia and not to be a separate disorder.

The Veteran denied having any earaches.  The examiner determined that the Veteran's diagnosed serous otitis media is a condition with a specific diagnosis and etiology which began years after service and is not likely caused by any exposure to environmental toxins while in the Persian Gulf.  See September 2015 VA examination report.

A layperson is generally competent to report observable symptoms that require only personal knowledge as they come to the person through his or her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Lay evidence can be competent and sufficient to diagnose a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Although competent to report his symptoms, the Veteran, as a layperson, is not competent to diagnose chronic fatigue syndrome or to determine the etiology of his fatigue symptoms.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011); Clyburn v. West, 12 Vet. App. 296 (1999).  No Jandreau exception applies in this case.

Service connection presupposes a diagnosis of a current disability.  See 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  A current disability must be shown by competent evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 (1997).  Here the preponderance of the evidence is against finding that the Veteran's chronic fatigue represents a chronic fatigue syndrome disability as a separate diagnosis.  Significant weight is accorded the November 2015 VA examination report, which was based upon a thorough examination of the Veteran and an analysis of the entire relevant history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (stating that the probative value of a physician's statement depends, in part, upon the extent to which it reflects clinical data or other rationale to support the opinion).

The provisions of 38 C.F.R. § 3.303(b), relating to chronicity and continuity of symptomatology in establishing service connection, do not apply as the Veteran does not have a current disability.  The Board also notes that, based on the absence of medical evidence of arthritis, the provisions pertaining to service connection on a presumptive basis for arthritis as a chronic disease are not for consideration.  See 38 C.F.R. §§ 3.307, 3.309 (2017).

In order to establish service connection on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) evidence of a nexus between elements (1) and (2).  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  In this case, the Veteran's fatigue symptoms have been determined to a symptom of his service-connected disabilities, as opposed to a distinct disability that is caused by service-connected disability.

Chronic fatigue syndrome is not diagnosed based on the Veteran's symptoms.  The only competent evidence of record indicates that the Veteran's chronic fatigue is most likely a manifestation of his service-connected PTSD and fibromyalgia.  In this regard, the Board notes that fatigue and sleep disturbance are both specifically contemplated by the rating criteria for fibromyalgia and PTSD, respectively.  The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).

Right Ear Hearing Loss

In February 2010, the Veteran filed a service-connection claim for bilateral hearing loss.  The claim was denied by a rating decision of December 2010.  A subsequent rating decision of August 2013 granted service connection for left ear hearing loss and for tinnitus.  The Veteran has appealed the denial of service connection for right ear hearing loss.  See VA Form 9 of August 2013; VA Form 8 of January 2014.

The Veteran served during the Persian Gulf War and received the Bronze Star with V Device. See Form DD 214.  The Veteran reports exposure to the noise of tanks, tank guns, artillery, and grenades during service and the onset of hearing loss during service.  See November 2010 VA examination report.  The Board finds that the Veteran engaged in combat with the enemy and that the Veteran's report of acoustic trauma is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(b) (2012); 38 C.F.R. § 3.304(d) (2017).

The Veteran underwent a VA examination in November 2010.  The hearing thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
5
35
20
LEFT
30
30
35
55
65

His speech discrimination scores using the Maryland CNC word list were 96 percent for the right ear and 96 percent for the left ear.

The Veteran's hearing was tested again in March 2012.  The hearing thresholds were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
35
20
LEFT
20
20
20
40
50

His speech discrimination scores using the Maryland CNC word list were 96 percent for the right ear and 96 percent for the left ear.  See March 2012 VA treatment record.

Service connection presupposes a current disability.  See 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223 (1995); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Here a preponderance of the competent and probative evidence is against finding that the Veteran has a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, and his claim fails on this basis.  There is no contrary medical evidence to be weighed against the audiological findings of November 2010 and March 2012.

As a layperson, the Veteran is competent to report his symptoms of hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the results of standard audiological testing to be more probative in this case than the Veteran's report of hearing loss symptoms, and there are no audiological findings that meet VA's definition of a hearing loss disability, as defined above.  As noted above, the Veteran is service-connected for left ear hearing loss.

Sensorineural hearing loss, being an organic disease of the nervous system, is among the chronic diseases listed under 38 C.F.R. § 3.309(a) as entitled to a presumption of service connection.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, a presumption of service connection based on a chronic disease is not warranted, as the Veteran does not have a current right ear hearing loss disability as defined by VA regulation.

Because a preponderance of the evidence is against finding that the Veteran has a right ear hearing loss for VA disability purposes, the claim of entitlement to service connection for right ear hearing loss must be denied.  Under the circumstances, the benefit-of-the doubt rule does not apply.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).



ORDER

Entitlement to service connection for chronic fatigue syndrome is denied.

Entitlement to service connection for right ear hearing loss is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


